

	

		II

		109th CONGRESS

		1st Session

		S. 1574

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Ms. Cantwell (for

			 herself, Mr. Bingaman,

			 Mr. Rockefeller,

			 Mrs. Lincoln, Mrs. Murray, and Mr.

			 Corzine) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to provide for a minimum update for physicians’ services for 2006 and

		  2007.

	

	

		1.Short titleThis Act may be cited as the

			 Affordable Access to Medicare

			 Providers Act of 2005.

		2.Minimum update for

			 physicians’ services for 2006 and 2007

			(a)Minimum

			 update

				(1)In

			 generalSection 1848(d) of

			 the Social Security Act (42 U.S.C.

			 1395w–4(d)) is amended by adding at the end the following new

			 paragraphs:

					

						(6)Update for

				2006The update to the single

				conversion factor established in paragraph (1)(C) for 2006 shall not be less

				than 2.7 percent.

						(7)Update for

				2007

							(A)In

				generalThe update to the

				single conversion factor established in paragraph (1)(C) for 2007 shall not be

				less than the product of—

								(i)1 plus the Secretary’s estimate of the

				percentage change in the value of the input price index (as provided under

				subparagraph (B)(ii)) for 2007 (divided by 100); and

								(ii)1 minus the Secretary’s estimate of the

				productivity adjustment factor under subparagraph (C) for 2007.

								(B)Input price

				index

								(i)EstablishmentTaking into account the mix of goods and

				services included in computing the medicare economic index (referred to in the

				fourth sentence of section 1842(b)(3)), the Secretary shall establish an index

				that reflects the weighted-average input prices for physicians’ services for

				2006. Such index shall only account for input prices and not changes in costs

				that may result from other factors (such as productivity).

								(ii)Annual

				estimate of change in indexThe Secretary shall estimate, before the

				beginning of 2007, the change in the value of the input price index under

				clause (i) from 2006 to 2007.

								(C)Productivity

				adjustment factorThe

				Secretary shall estimate, and cause to be published in the Federal Register not

				later than November 1, 2006, a productivity adjustment factor for 2007 that

				reflects the Secretary’s estimate of growth in multifactor productivity in the

				national economy, taking into account growth in productivity attributable to

				both labor and nonlabor factors. Such adjustment may be based on a multi-year

				moving average of productivity (based on data published by the Bureau of Labor

				Statistics).

							.

				(2)Conforming

			 amendmentSection

			 1848(d)(4)(B) of the Social Security

			 Act (42 U.S.C. 1395w–4(d)(4)(B)) is amended, in the matter preceding

			 clause (i), by striking and paragraph (5) and inserting

			 paragraphs (5), (6), and (7).

				(b)Exclusion of

			 Costs From Determination of Part B Monthly

			 PremiumSection 1839(g) (42

			 U.S.C. 1395r(g)) is amended—

				(1)in paragraph (1), by striking

			 and at the end;

				(2)in paragraph (2), by striking the period at

			 the end and inserting ; and; and

				(3)by adding at the end the following new

			 paragraph:

					

						(3)the application of the amendments made by

				section 2(a) of the Affordable Access to

				Medicare Providers Act of 2005 (relating to a minimum update for

				physicians’ services in 2006 and

				2007).

						.

				

